DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: it is not clear how a threshold temperature is obtained. By what particular means?
Claims 2, 9: It is not clear what applicant means by a leak current and how a ring oscillator is structurally related to the rest of the claimed elements.
It is not clear how the second temperature is detected based on the leak current measured by the ring oscillator?
Claims 3, 10: it is not clear how the first voltage is detected with an analog digital conversion circuit, since it is very well known in the art that the conversion circuit would convert data from analog to digital, not necessarily to detect data. How the ADC circuit is structurally related to the rest of the claimed elements?
It is not clear how an oscillator dependency could be used and how it is determined. What is voltage dependency in this case? How is it obtained?
How a ring oscillator is structurally related to the rest of the claimed elements?
Claim 8: what is a third information? How the transmitted information is used to generate the third information.
Claim 9: How a ring oscillator is structurally related to the rest of the claimed elements?
Claims 5-6 and 11-12 are rejected by virtue of their dependency on claims 1 and 8 respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (U.S. 7399116).
Takeuchi discloses in Figs. 1, 13 a semiconductor device comprising:
a first monitor circuit monitoring that monitors first voltage V1 with respect to a first temperature/ predetermined temperature Tm1 and a second monitor which monitors voltage V2 with respect to a second/ predetermined temperature Tm2 and outputs a comparison result (see description of Fig. 1). The device could be used for a calibration / correction for a temperature sensor circuit by using a differential amplifier circuit to which the first and the second monitors are inputted and that outputs a result of comparing the two voltages indicative two temperatures, detecting a first temperature depending offset voltage (generated correction information) and adding/ subtracting the offset voltage to the first or second  monitor voltage in the first temperature state; detecting a second temperature state offset voltage (generated correction information) and adding or subtracting the offset to the first or second monitor voltage in a second temperature state (see claims 5 and 8 of Takeuchi, Abstract). Thus, a detection temperature is determined on the basis of the first and second temperature state offset monitor voltages and trimming becomes a desired corrected detection temperature. This would suggest that, if the temperature is not a desired detection temperature but above or below a threshold temperature, the offsets, indicative of a difference between a detected voltage/ temperature and the desired detection, would be added/ subtracted in order to obtain a corrected detection temperature.
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain a corrected detection temperature by adding or subtracting offset based on comparison of the received temperature with the threshold temperature, so as to achieve more accurate/ correct results of measurements.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (U.S. 7399116) in view of ONO et al. (U.S. 20120206107) [hereinafter ONO]
Takeuchi discloses the device as stated above.
Takeuchi does not explicitly teach the limitations of claim 5.
Although it is very well store data in a non-volatile memory, Takeuchi does not teach a memory to store a correction data.
ONO teaches to store in a rewritable non-volatile memory 122 a temperature detected by a temperature detected unit 113 [0040].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to have a memory storage to store the corrected information/ voltage/ temperature for future references, so as to add/ subtract it from the detected temperature should it does not satisfy the threshold temperature, in order to achieve more accurate results of measurements, as very well known in the field of calibration data.

Allowable Subject Matter
Claims 2-3, 6, 8-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-6, 8-12 have been considered but are moot in view of the new grounds of rejection necessitated by the amendment.

                                                    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 02, 2021